DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as expounded below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 154-179 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
In claim 154, the phrase “estimate a duration of a subject down time since an onset of the cardiac arrest event based on the determined…” is unclear and indefinite as to whether the device determines the onset of the cardiac event or if the device only functions during a cardiac arrest event – as the claims are silent with regard to how and what determines the onset of the cardiac arrest event.
Claims 155-179 are rejected under the same rationale as being dependent upon claim 154 and its limitations.
In claim 155, the recitation “…wherein the determined tissue oxygen saturation comprises at least one of: muscle oxygen saturation or tissue pH” is unclear and indefinite.  Independent claim 154 recites “…process the spectroscopic data to determine tissue oxygen saturation of the patient”; however, the disclosure is clear in indicating that tissue oxygen saturdation is a percentage indicating how much oxygen a subject’s body is consuming.  It appears tissue pH does not fall under a type of tissue oxygen saturation – rather it is a different spectroscopic data value altogether.  It is suggested to amend the claims to resolve this issue by either broadening the determination of spectroscopic data in the independent claim or removing tissue pH from claim 155.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 154-179 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kracker et al. (US 2004/0134496).
Regarding claim 154, Kracker discloses a patient monitoring system for assisting treatment of a patient experiencing a cardiac arrest event, the patient monitoring system comprising: a spectral sensor assembly configured to be placed on the patient and configured to obtain spectroscopic data concerning the patient's blood oxygenation (e.g. ¶¶ 32-33; a display for presenting physiological information regarding the patient (e.g. ¶¶ 68); and at least one processor communicably coupled to the spectral sensor assembly and the display (e.g. ¶¶ 6, 10-12, etc.), wherein the at least one processor is configured to: process the spectroscopic data to determine tissue oxygen saturation of the patient (e.g. ¶¶ 6 – “perfusion value may indicate the absolute blood oxygen saturation level”), estimate a duration of a subject down time since an onset of the cardiac arrest event based on the determined tissue oxygen saturation of the patient (e.g. ¶¶ 33 – “duration the blood pressure remained below a threshold level” where the examiner considers the estimated duration of a subject down time since onset of the cardiac arrest or cardiac arrhythmia event, determined based on the blood saturation levels indicating syncope, as discussed in this paragraph; additionally see ¶¶ 48-57 – specifically ¶¶ 57 – where not only the date and time of the syncopic event but also the duration of the syncopic event is stored; and further ¶¶ 63 and ¶¶ 131 where the duration is based on a reference value indicating that the cardiac arrest event is over), and provide, using the display, an indication of the estimated duration of the subject down time. (e.g. ¶¶ 33, 57, 68 – where it is clear that the clinician can visually see on a display the data attained)
Regarding claim 155, Kracker discloses the determined tissue oxygen saturation comprises at least muscle oxygen saturation. (e.g. ¶¶ 6, 13, etc.)
Regarding claim 156, Kracker discloses the estimated duration of the subject down time is based on at least one of: information about the patient other than the spectroscopic data or a mathematical model correlating tissue oxygen saturation over time. (e.g. ¶¶ 33 – blood pressure, at minimum along with other data is considered)
Regarding claim 157, Kracker discloses the information about the patient comprises at least a plurality of physiological measurements taken of the patient. (e.g. e.g. ¶¶ 33 – blood pressure, at minimum along with other data is considered - see ¶¶ 70)
Regarding claim 158, Kracker discloses an ECG monitor. (e.g. ¶¶ 7)
Regarding claim 159, Kracker discloses the at least one processor is configured to determine whether a cardiac rhythm of the patient is shockable. (e.g. ¶¶ 74-76, etc.)
Regarding claim 160, Kracker discloses the indication comprises guidance for administering one or more treatments. (e.g. ¶¶ 76 – cardioversion/pacing/defibrillation treatments)
Regarding claim 161, Kracker discloses the one or more treatments comprises at least defibrillation. (e.g. ¶¶ 76 – cardioversion/pacing/defibrillation treatments)

Regarding claim 162, Kracker discloses the guidance is determined based on whether the estimated duration of the subject down time is greater or less than a threshold period of time. (e.g. ¶¶ 45-49, 106-110, etc.)
Regarding claim 163, Kracker discloses the threshold period of time comprises approximately four to ten minutes. (e.g. ¶¶ 63 – “few minutes to every hour”)
Regarding claim 172, Kracker discloses the at least one processor is configured to determine a phase of cardiac arrest. (e.g. ¶¶ 58 – note the plurality of different cardiac arrest events)
Regarding claim 179, X discloses the cardiac arrest event comprises ventricular fibrillation. (e.g. ¶¶ 47).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792